Citation Nr: 0210740	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  97-10 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for rupture of the 
liver with massive abdominal hemorrhage.

2.  Entitlement to service connection for a rectocele.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for gastroesophageal 
reflux disease.

5.  Entitlement to service connection for osteoarthritis and 
bone spurs.

6.  Entitlement to a disability rating in excess of 
10 percent for traumatic amputation of the distal phalanx of 
the left (minor) index finger.

(The issues of entitlement to service connection for hearing 
loss, tinnitus and varicose veins and entitlement to 
increased disability ratings for duodenal ulcer disease, 
hepatitis C infection and bilateral plantar fasciitis will be 
the subject of a later decision.)
REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to August 
1996.  These matters come to the Board of Veterans' Appeals 
(Board) on appeal from December 1996 and March 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

During the course of this appeal, the veteran's claims file 
was transferred to the ROs in St. Petersburg, Florida, and 
Muskogee, Oklahoma because she changed her residence to those 
areas.  It appears that original jurisdiction of this case 
currently resides in the RO in Muskogee, Oklahoma.

In the December 1996 rating decision the RO denied 
entitlement to service connection for exposure to a hazardous 
material (blood) and the symptoms of menopause.  The veteran 
did not include those issues in her December 1996 notice of 
disagreement, but in a March 1997 statement she asked that 
the claim for service connection for those disorders be 
reopened.  In a March 1997 notice the RO informed her that in 
order to reopen those claims, she had to submit new and 
material evidence within one year of the notice.  The veteran 
did not submit evidence in response to the March 1997 notice, 
and her March 1997 claim is considered to be abandoned.  
38 C.F.R. § 3.158 (2001).  The Board finds, therefore, that 
issues pertaining to exposure to a hazardous material (blood) 
and the symptoms of menopause are not before the Board.
FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record indicates that the residuals of a rupture of the 
liver with massive abdominal hemorrhage occurred prior to the 
veteran's entrance into active service and that the pre-
existing injury to the liver did not undergo an increase in 
disability during service.

2.  The preponderance of the competent and probative evidence 
of record indicates that the veteran does not currently have 
a rectocele.

3.  The preponderance of the competent and probative evidence 
of record indicates that migraine headaches existed prior to 
the veteran's entrance into active service and that such 
disorder did not undergo an increase in disability due to 
service.

4.  The preponderance of the competent and probative evidence 
of record indicates that gastroesophageal reflux disease 
existed prior to the veteran's entrance into active service 
and that such disorder did not undergo an increase in 
disability due to service.

5.  The preponderance of the competent and probative evidence 
of record indicates that the veteran does not currently have 
osteoarthritis or bone spurs, other than calcaneal spurs 
associated with service-connected plantar fasciitis.

6.  Service-connected residuals of traumatic amputation of 
the distal phalanx of the left index finger are manifested by 
shortening of the distal phalanx of the left index finger and 
subjective complaints of pain with use.


CONCLUSIONS OF LAW

1.  Residuals of a rupture of the liver with massive 
abdominal hemorrhage were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).

2.  A rectocele was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2001).

3.  Migraine headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).

4.  Gastroesophageal reflux disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2001).

5.  Osteoarthritis or bone spurs, other than the calcaneal 
spurs associated with plantar fasciitis, were not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).

6.  The criteria for a disability rating in excess of 
10 percent for traumatic amputation of the distal phalanx of 
the left index finger (minor) are not met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5153 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran in substance contends that the residuals of a 
liver injury, migraine headaches and gastroesophageal reflux 
disease which existed before her entry on active duty were 
aggravated during her active service.  She also contends that 
service connection is warranted for a rectocele [a hernial 
protrusion of part of the rectum into the vagina], and that 
she has osteoarthritis and bone spurs that had their onset 
during service.  She further contends that a higher rating is 
warranted for the service-connected injury to her left index 
finger because she has difficulty typing and experiences pain 
in the finger.

Several other issues in appellate status, which are 
identified on the first page of this decision, are being 
further developed by the Board and will not be addressed in 
this decision.   

The VCAA

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate her claims and to assist 
her in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claims.  See, in general, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Board further finds that development of the issues which 
are addressed in this decision  has proceeded in accordance 
with the law and regulations.  38 U.S.C.A. § 5103, 5103A 
(West Supp. 2002); Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [to be codified as amended at 38 C.F.R. § 3.159].

Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that she is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf.  VA will also request that the veteran provide 
any evidence in her possession that pertains to the claim.  
Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO asked the veteran to submit any service medical 
records in her possession in October 1998, and in August 2001 
instructed her to submit evidence showing that her 
disabilities had undergone an increase in severity.  The RO 
also instructed her to provide authorizations for the release 
of medical information for any medical treatment providers 
who had treated her for the claimed disorders, so that VA 
could obtain the evidence on her behalf.  The RO provided the 
veteran statements of the case in January and April 1997 and 
a supplemental statement of the case in March 1997.  In those 
documents the RO informed the veteran of the regulatory 
requirements for establishing entitlement to the benefits 
sought on appeal, and the rationale for determining that the 
evidence she had then submitted did not show that those 
requirements were met.  

The veteran's representative has reviewed the claims file, 
and did not indicate that the veteran had any additional 
evidence to submit.  The RO notified the veteran that her 
appeal was being sent to the Board, and informed her that any 
additional evidence that she had should be submitted to the 
Board.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate her claims.

Duty to assist

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain her 
service medical records, if relevant to the claim; other 
relevant records pertaining to service; VA medical records; 
and any other relevant records held by any other source.  The 
veteran is also required to provide the information necessary 
to obtain this evidence, including authorizations for the 
release of medical records.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  Duty to Assist, 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) [to be codified at 38 C.F.R. § 3.159].  

The RO has obtained the veteran's service medical records and 
the VA treatment records she identified as relevant to the 
issues being decided.  The RO provided her VA examinations in 
November 1997 and July 1998.  The reports of the medical 
examinations reflect that the examiners reviewed the 
veteran's medical records, recorded her past medical history, 
noted her current complaints, conducted physical 
examinations, and rendered appropriate diagnoses and 
opinions.  The veteran and her representative have been 
accorded the opportunity to present evidence and argument, 
and have done so.  

The veteran has not indicated the existence of any other 
evidence that is relevant to the issues being decided.  The 
Board concludes that, to the extent possible, all relevant 
data has been obtained for determining the merits of the 
veteran's claims and that no reasonable possibility exists 
that any further assistance would aid her in substantiating 
her claims.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).
Service Connection Claims
Relevant law and Regulations

Direct service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2001); see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).

With respect to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

Presumption of soundness/aggravation of pre-existing 
disability

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to enrollment.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).   Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

The Board notes that in determining whether a pre-existing 
disability was aggravated during service, particular 
consideration will be accorded combat duty and other 
hardships of service.  The development of symptomatic 
manifestations of a pre-existing disability during or 
proximately following action with the enemy or following a 
status as a prisoner of war will establish aggravation of a 
disability.  Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 
1994); 38 C.F.R. § 3.306(b)(2).  The evidence does not 
indicate that the veteran, who served as a registered nurse, 
ever engaged in action with enemy forces, so that the 
provisions of 38 C.F.R. § 3.306(b)(2) are not applicable.

Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

1.  Entitlement to service connection for rupture of the 
liver with massive abdominal hemorrhage.

As noted above, the veteran entered active duty in August 
1992.  She was 45 years of age at the time.

Medical records in the file how that the veteran was involved 
in a motor vehicle accident in April 1970, two decades before 
she entered active duty, resulting in a ruptured liver with 
massive bleeding that required surgical correction and the 
administration of eight pints of blood.  The occurrence of 
the injury was noted when she was examined on entering 
service in December 1991.  Because this well-documented liver 
injury was noted on entering service, the veteran is not 
entitled to the statutory presumption of soundness on 
entering service.  The Board accordingly finds that a liver 
injury with massive abdominal hemorrhage pre-existed service.  
The veteran does not claim otherwise; she asserts, without 
making any specific contentions, that the liver injury was 
aggravated during service.

The Board observes in passing that service connection has 
been granted for Hepatitis C infection, which according to 
the medical evidence of record may have been due to blood 
transfusion received in 1970.  Service connection was 
evidently based on the fact that it was initially identified 
in January 1996, during service.  Any symptomatology which is 
due to Hepatitis C may not be considered in determining 
whether service connection may be granted for liver injury.  
See 38 C.F.R. § 4.14 (2001) [the evaluation of the same 
disability under various diagnoses is to be avoided]. 

The service medical records and the VA treatment records 
documenting the veteran's medical care following her 
separation from service are silent for any complaints or 
clinical findings pertaining to the liver injury, except for 
the treatment of a hepatitis C infection, for which service 
connection has been granted.  When examined in November 1997 
the examiner found a 17-centimeter healed surgical scar in 
the right paraumbilical area.  With the exception of a 
hepatitis C infection, the examiner did not find any other 
residuals of the April 1970 liver injury.    

The veteran has not provided any evidence of symptoms related 
to the injury to the liver, other than those attributable to 
the hepatitis C infection.  Because the medical evidence does 
not document any complaints or clinical findings related to 
the injury to the liver, other than the previously service-
connected hepatitis C infection, during service or  
thereafter, the Board finds that the residuals of the liver 
injury did not increase in severity during service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed. Cir. 2000) [the absence of evidence of complaint or 
treatment for the claimed disorder for years following the 
veteran's separation from service is clear and convincing 
evidence that the disorder was not aggravated by service].  
The veteran is not, therefore, entitled to the presumption of 
aggravation of the pre-existing disorder.

In the absence of any current manifestations of the injury to 
the liver, other than the hepatitis C infection, and in the 
absence of evidence of the pre-existing liver injury having 
undergone an increase in disability during service, the Board 
finds that the claim for service connection is not supported 
by a current medical diagnosis of disability or medical 
evidence of the in-service aggravation of the pre-existing 
injury.  The preponderance of the evidence is, therefore, 
against the claim of entitlement to service connection for 
the residuals of a rupture of the liver with massive 
abdominal hemorrhage.

2.  Entitlement to service connection for a rectocele.

The veteran's service medical records disclose that a pelvic 
examination in January 1994 revealed a mild rectocele, 
asymptomatic.  Other than a recommendation that she perform 
exercises, no treatment was given or recommended.  The 
service medical records make no further reference to any 
complaints or clinical findings related to a rectocele, 
although the veteran underwent annual pelvic examinations.  
The RO provided her with a VA gynecological examination in 
July 1998, which did not result in the finding of a 
rectocele.  The veteran's VA treatment records document 
multiple pelvic examinations, none of which show the 
existence of a rectocele.

Because a rectocele was documented during service, the 
veteran's claim for service connection is supported by 
medical evidence of the in-service incurrence of a disease or 
injury.  The medical evidence does not, however, show a 
current diagnosis of a rectocele, or document a nexus between 
any current gynecological or rectal disability with the in-
service rectocele.  Hickson elements (1) and (3) have 
therefore not been met.  

Although the veteran claims to have difficulty going to the 
bathroom because of a rectocele, in the absence of medical 
evidence showing that she currently has a rectocele her 
assertions are not probative.  The Board notes that the 
veteran is a registered nurse, and may have medical knowledge 
regarding certain issues.  See Goss v. Brown, 9 Vet. App. 109 
(1996) [to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments].  To the extent that her statements may be 
construed as a medical opinion regarding the current 
existence of a rectocele, such opinion is far outweighed by 
the multiple physical examinations which have failed to 
reveal such an abnormality.  Moreover, the Board may take 
into consideration the self interest of a claimant in 
assessing his or her testimony and other statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  This 
includes statements made by health care professions 
concerning their own medical conditions.  See Pond v. West, 
12 Vet. App. 341, 346 (1999).  The veteran's statement 
concerning the current existence of a rectocele, outweighed 
as it is by the absolute lack of recent medical evidence that 
such condition exists, is even further diminished as being 
self-serving.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  As discussed 
above, the Board concludes that the claimed disability does 
not exist.  For these reasons the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a rectocele.  The 
benefit sought on appeal is accordingly denied.


3.  Entitlement to service connection for migraine headaches.

The service medical records disclose that on examination on 
entering service in December 1991 the veteran was found to 
have a headache disorder that required treatment with 
specific medication, Vicodin and Phenergan.  As discussed 
above with respect to the veteran's claimed liver disability, 
because the headache disorder was noted on entering service, 
the veteran is not entitled to the presumption of soundness 
on entering service.  The Board finds that the headache 
disorder pre-existed her entrance into service.  The veteran 
indeed does not claim otherwise; she has asserted that the 
headache disorder was aggravated during service because the 
headaches became worse as a result of the stress she 
experienced while in service.

Service medical records also disclose that in May 1994 the 
veteran requested a prescription refill for multiple 
medications, including Phenergan.  The treating physician 
then noted that her headache syndrome was stable.  During an 
evaluation for in April 1996 her medical history included 
migraines.  The service medical records make no further 
reference to any complaints or clinical findings pertaining 
to headaches.

In conjunction with the November 1997 VA medical examination 
the veteran reported having intermittent migraine headaches 
since she was a teenager.  She stated that during service her 
headaches would last one to three days, and occurred three 
times a week.  She also reported having received 
intramuscular injections for headaches at least four or five 
times during service, none of which are documented in her 
medical records.  She stated that since her separation from 
service the headaches had decreased to once a month.  The 
examiner found that, generally, her headaches were controlled 
with Phenergan and Advil.

The veteran is competent to provide evidence that the 
frequency of her migraine headaches increased during service.  
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  An increase 
in the frequency of symptoms is not, however, dispositive of 
the issue of whether the headache disorder was aggravated 
during service.  The Federal Circuit has held that a finding 
of aggravation requires an increase in the severity of the 
pre-existing condition, as distinguished from the mere 
recurrence of manifestations.  Evidence of temporary flare-
ups of symptoms, without more, does not establish that an 
increase in the severity of the underlying condition has 
occurred.  See Davis, 276 F.3d at 1344-45.  The fact that the 
veteran experienced migraine headaches during service, and 
may have experienced an increase in the frequency of 
headaches due to the stress she experienced, does not, 
therefore, indicate that an increase in the severity of the 
pre-existing headache disorder occurred.  

The veteran's assertion that her headache disorder was 
aggravated during service is not probative because, as a 
registered nurse who specializes in obstetrics, she does not 
have the knowledge and skill required to determine whether an 
increase in the underlying headache disorder occurred during 
service; such a determination would require the knowledge and 
skills of a neurologist.  See Black v. Brown, 10 Vet. App. 
279, 284 (1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The veteran has not alluded to the existence of any 
medical evidence showing that an increase in the underlying 
headache disorder occurred.  Indeed, she informed the 
examiner in November 1997 that her headaches had decreased in 
frequency following her separation from service.  

In short, the objective evidence of record, including the 
veteran's service medical records, does not indicate an 
increase in symptomatology during or due to service.  Even if 
the Board accepts for the sake of argument that the veteran 
in fact was treated for headaches in service more frequently 
that is documented in her service medical records, by her own 
admission the headache pathology improved once she left 
service.  As indicated above, temporary flare-ups during 
service do not amount to aggravation of the underlying 
disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991) [temporary 
or intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened].  No such worsening of the underlying headache 
condition has been documented.  The Board finds, therefore, 
that the underlying headache disorder did not increase in 
severity during service, and that the presumption of 
aggravation is not applicable.

In summary, the evidence clearly shows that the veteran's 
headache disorder pre-existed her entrance into active 
service.  The probative evidence does not indicate that the 
disorder was aggravated during service.  See Hickson, 12 Vet. 
App. at 253.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for migraine headaches on 
the basis of aggravation.

4.  Entitlement to service connection for gastroesophageal 
reflux disease.

Service connection has been granted for duodenal ulcer 
disease.  The veteran now seeks service connection for 
gastroesophageal reflux disease.

The veteran has variously argued that the gastroesophageal 
reflux disease has aggravated her ulcer condition, and that 
the ulcer condition has aggravated the reflux disease.  
Without making any specific contentions she also claims that 
the reflux disease was aggravated during active service, and 
that the reflux disease is a "side effect" of her service-
connected hepatitis C.

The service medical records disclose that on entering service 
in December 1991 the veteran was noted to have esophageal 
reflux, for which she took Zantac on a regular basis.  
Although she was treated for a recurrent duodenal ulcer in 
June 1993, and continued to take Zantac, the service medical 
records make further reference to any complaints or clinical 
findings related to gastroesophageal reflux disease.  The RO 
granted service connection for a duodenal ulcer on the basis 
that the disorder, although pre-existing service, was 
aggravated during service.

During the November 1997 VA medical examination the veteran 
reported having been given the diagnosis of gastroesophageal 
reflux disease as the result of an esophagogastroduodenoscopy 
in 1982.  She also reported experiencing heartburn in 1992, 
and that she continued to experience heartburn and nausea 
three to four times a day.  She denied any history of 
vomiting or melena.  The examination resulted in a diagnosis 
of gastroesophageal reflux disorder, symptomatic.

Because the existence of reflux disease was noted when the 
veteran was examined on entering active service, the 
presumption of soundness is not applicable.  The evidence and 
unmistakably clearly shows that the reflux disease existed 
prior to the veteran's entrance on active duty, and she does 
not claim otherwise, indicating that the problem was 
diagnosed in 1982.

As previously stated, the occurrence of symptoms is not 
sufficient to show that the reflux disease was aggravated 
during service.  Aggravation will be shown if the medical 
evidence establishes that there was an increase in the 
underlying medical disorder.  Davis, 276 F.3d at 1344-45.  

The service medical records and the post service VA treatment 
records indicate that while the veteran may have continued to 
take medications for the treatment for symptoms attributed to 
gastroesophageal reflux disease, the level of severity of the 
disability has not changed.  The Board has carefully reviewed 
the record and is unable to find any indication that the 
veterans; gastroesophageal reflux disease has worsened during 
or due to service.  The veteran has not identified any 
evidence showing that an increase in the underlying reflux 
disease occurred during or as a result of service.  In the 
absence of such evidence, the Board finds that the pre-
existing gastroesophageal reflux disease was not aggravated 
during service.  See Maxson, 12 Vet. App. at 453.

The Board wishes to make it clear that to the extent that the 
veteran's gastrointestinal symptoms may be part of her 
service-connected hepatitis C infection and/or duodenal 
ulcer, those symptoms will be addressed in evaluating the 
severity of the service-connected disorders, since both 
disorders are evaluated based on gastrointestinal symptoms.  
As noted by the Board on the first page of this decision, 
further development is being undertaken as to each of these 
service-connected disabilities. 

In conclusion, a preponderance of the evidence shows that the 
gastroesophageal reflux disease existed prior to entering 
service and was not aggravated during service.  For these 
reasons the Board has determined that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for gastroesophageal reflux disease.

5.  Entitlement to service connection for osteoarthritis and 
bone spurs.

In her August 1996 claim for compensation benefits the 
veteran referenced a July 1996 service medical record as 
documenting the treatment of osteoarthritis with bone spurs 
during service.  Other than asserting that the claimed 
disorder should be service-connected, she has made no 
specific contentions regarding osteoarthritis or bone spurs.  
The Board notes that service connection has been established 
for bilateral plantar fasciitis, which is associated with 
calcaneal spurs.  The issue of an increased disability rating 
for that disorder is on appeal and is being further 
developed.

The July 1996 treatment record reflects that the veteran then 
reported a family history and symptoms of aching joints, and 
that she requested medication for "arthritis."  The 
treatment provider did not conduct an examination, but 
entered a diagnosis of osteoarthritis and provided the 
veteran with pain medication.  The service medical records 
are otherwise silent for any complaints or clinical findings 
related to "arthritis."

It appears that the reference to osteoarthritis in the 
service medical records was by history only, and does not 
constitute probative evidence of an in-service disease or 
injury.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) [a 
medical opinion that is based on the veteran's recitation of 
medical history, and not on documented history, is not 
probative]; see also Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value].    

During the November 1997 VA medical examination the veteran 
reported that a right heel spur had been revealed by X-ray 
study.  She complained of aches and pains in the hips and 
knees, primarily in the right hip.  The physical examination 
was normal, and an X-ray study of the right hip was negative.  
The examination did not result in any diagnosis pertaining to 
the joints, other than a history of epicondylitis in the 
elbows, which was noted to have resolved.

VA post service medical treatment records are also negative 
for any diagnosis of arthritis in any joint.  The veteran did 
complain of aching joints and myalgia, which were considered 
to be symptoms of the hepatitis C infection.  The veteran's 
claim is not, therefore, supported by a current medical 
diagnosis of osteoarthritis in any joint.  As noted above, it 
is well established that service connection may not be 
granted when the claimed disability does not currently exist.  
See, e.g., Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  

Although the veteran may proffer an opinion that she 
currently has arthritis, that opinion is far outweighed by 
the negative medical evidence, including pertinently negative 
x-rays.

In the absence of probative evidence of a current medical 
diagnosis of osteoarthritis and bone spurs, other than the 
calcaneal spurs that are associated with previously service-
connected plantar fasciitis, and evidence of a related in-
service disease or injury, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for osteoarthritis and bone 
spurs. 

The Board additionally observes that when it addresses the 
matter of entitlement to an increased disability rating for 
the veteran's service-connected bilateral plantar fasciitis, 
after additional development of the medical evidence has been 
accomplished, consideration may include the matter of whether 
bone spurs should be separately rated.  See Esteban v. Brown, 
6 Vet. App. 259, 262 (1994). 
 


6. Entitlement to a disability rating in excess of 10 percent 
for traumatic amputation of the distal phalanx of the left 
(minor) index finger.
Law and regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in December 
1996.  Because she has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which her claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2001).

Specific schedular criteria

Diagnostic Code 5153, pertaining to amputation of the index 
finger, provides a maximum 30 percent rating for the major 
extremity (20 percent if minor) for amputation of the index 
finger with metacarpal resection, if more than one half of 
the bone is lost.  A 20 percent rating is applicable for 
either extremity if the amputation was without metacarpal 
resection at the proximal interphalangeal joint or proximal 
to that joint.  A 10 percent rating applies for either 
extremity if the amputation was through the middle phalanx or 
at the distal interphalangeal joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5153 (2001).

Standard of review

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 C.F.R. § 4.3 (2001); Gilbert, 
1 Vet. App. at 49; see also Ortiz, 274 F.3d at 1364; 
38 C.F.R. § 4.3.
Analysis

Service medical records disclose that in April 1995 the 
veteran experienced the traumatic amputation of part of the 
distal phalanx of the left index finger while breaking up a 
dog fight.  The amputation occurred transversely through the 
base of the nail.  The wound was debrided and closed, leaving 
the lunula and the proximal portion of the nail.  The injury 
healed without any documented problems.  In a December 1996 
rating decision the RO granted service connection for the 
amputation of the tip of the finger and rated the disorder as 
10 percent disabling.
The veteran has challenged the assigned disability rating.

VA examination in November 1997 revealed that the veteran is 
right handed.  She reported that she sometimes had difficulty 
when she had to use the left index finger.  The examiner 
described the distal phalanx of the veteran's left index 
finger as being shorter than the index finger on the right 
hand, but that the nail was intact.  There was no swelling or 
tenderness in the finger, and the range of motion of the 
joint was within normal limits.

According to Diagnostic Code 5153, a 20 percent rating is 
applicable if the amputation occurred at the proximal 
interphalangeal joint or proximal to that joint, resulting in 
the loss of most of the finger.  The medical evidence 
establishes that in the veteran's case the amputation 
occurred distal to the distal interphalangeal joint, 
resulting only in the loss of the tip of the finger.  The 
Board finds, therefore, that the criteria for a higher rating 
based on the provisions of Diagnostic Code 5153 have not been 
met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
DeLuca, supra; see also Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  The veteran has asserted that she experiences pain 
in the left index finger, which causes difficulty in typing.

The medical evidence of record, specifically the report of 
the November 1997 VA examination, does not indicate any 
limitation of function due to pain.  Indeed, the left index 
finger was specifically described as not tender.  No other 
functional limitation, such as weakness, incoordination, 
fatigability and the like have been identified.  Accordingly, 
the Board concludes that additional compensation under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 is not warranted.     

As noted above, the Court has held that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  See Fenderson, supra.  
In this case, therefore, the Board has taken into 
consideration the applicability of "staged ratings," pursuant 
to Fenderson.  The Board believes that the evidence 
demonstrates that the left index finger disability has 
remained stable since the veteran left military service.  
There is no evidence to the contrary.  Accordingly, the Board 
concludes that a 10 percent disability rating is 
appropriately assigned from August 19, 1996, the day after 
the veteran left active duty.  


ORDER

Entitlement to service connection for the residuals of a 
rupture of the liver with massive abdominal hemorrhage is 
denied.

Entitlement to service connection for a rectocele is denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for gastroesophageal reflux 
disease is denied.

Entitlement to service connection for osteoarthritis and bone 
spurs is denied.

Entitlement to a disability rating in excess of 10 percent 
for traumatic amputation of the distal phalanx of the left 
index finger is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

